Harrington, Chancellor.
The claim of Mrs. Williamson and Mrs. Erwin proceeds upon the ground that Randel,by retaining the money coming to his hands on account *328of the trust fund, must he taken to have applied it to his wife’s interest in the whole fund. But, it is to be considered that at the time Rundel received his part of the fund the proceeds afterward accounted for by the complainant, the succeeding trustee, were not due to the legatees, and Randel could not then so apply the fund in his hands, as is insisted. The case presented is, therefore, that of a creditor demanding a wife’s chose in action, not yet reduced into possession, in payment of her husband’s debt. This is not allowable, either at law or in equity.
Again, a court of equity would not allow a creditor of the husband to take the wife’s property, coming to her independently of the husband,in payment of his debt,without subjecting it to the wife’s equity; and her equity in such a case as this would protect the whole fund.
Let a decree be entered that the complainant divide the fund equally between the legatees, after deducting the costs.